Citation Nr: 0727399	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1977 to March 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

The July 2003 rating decision also denied the following 
claims, none of which were raised in the veteran's June 2004 
notice of disagreement:  a left ankle condition; lumbar 
arthritis; cervical arthritis; generalized osteoarthritis; 
bilateral hearing loss; a skin condition; depression; and 
individual unemployability due to service-connected 
disabilities (TDIU).  In the absence of any disagreement, 
none of the aforementioned issues is in appellate status.  


FINDING OF FACT

The competent medical evidence of record does not include a 
current diagnosis of a right ankle disability.



CONCLUSION OF LAW

Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a right ankle 
disability.

The veteran seeks service connection for a right ankle 
disability.  As is described elsewhere in this decision, the 
remaining issue on appeal, entitlement to service connection 
fro PTSD, is being remanded for further development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue will then be analyzed 
and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letter dated May 2003 that 
to support his claim, the evidence must show that his 
claimed current disabilities must have existed from 
military service, and that there must be medical 
evidence of a connection between the current 
disabilities and the disabilities which existed during 
service.  The May 2003 letter further informed the 
veteran specifically of evidence that would be required 
to support his claim for PTSD.

The veteran was also informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.  

The Board also notes that in the May 2003 VCAA letter the 
veteran was asked to "please review your records and make 
certain you haven't overlooked any important evidence."  See 
page 3.  This complies with the "give us everything you've 
got" requirements of 38 C.F.R. § 3.159(b) in that the veteran 
was informed that he could submit or identify evidence other 
than what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, is not at 
issue.  The veteran's claims were denied because of lack of 
evidence of elements (2) and (3).  As noted above, the 
veteran has received proper notice of those crucial elements.  
Because the RO denied service connection to the veteran's 
claim, the lack of notice of elements (4) and (5) has no 
prejudicial effect on the veteran's claim.  Similarly, 
because the Board is denying the claim the questions of 
disability rating and effective date remain moot.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and reports of 
VA treatment of the veteran which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
in June, June and July.  Finally, the RO obtained records 
from the Social Security Administration (SSA).  The veteran 
has not identified any further evidence he believes would 
support his claim.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has not indicated that he wanted a 
hearing before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks service connection for a right ankle 
disability.  As noted above, in order to establish service 
connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.  

With regard to element (1), there is no competent medical 
evidence of a right ankle disability. The record includes a 
June 2003 x-ray report of the veteran's right ankle which 
shows normal mineralization, no fractures or osseous 
abnormalities, well maintained joint spaces, no ligamentous 
laxity and no soft tissue swelling.  A July 2003 physical 
examination report stated as follows:

For the [veteran's] claimed condition of RIGHT 
ANKLE CONDITION, there is no diagnosis because 
there is no pathology to render a diagnosis.  
[Emphasis as in the original.]

There is no other medical evidence of a right ankle 
disability.  The veteran's VA outpatient treatment records 
and other medical records refer principally to his 
psychiatric problems. In connection therewith, the veteran 
has complained of generalized musculoskeletal pain.     

To the extent that the veteran himself believes that he has a 
right ankle disability, it is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability.

The veteran has been accorded ample opportunity to identify 
or submit competent medical evidence documenting a right 
ankle disability; he has failed to do so.  
See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility 
to support a claim for VA benefits].

As stated above, in order to be considered for service 
connection, a claimant must first have a disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
None is demonstrated.  Thus, the claim fails on this basis 
alone.

For those reasons and bases, the Board finds that service 
connection for a right ankle disability is not warranted.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.


REMAND

2.  Entitlement to service connection for PTSD.

Initial comment

The veteran's service medical record indicates that he was 
diagnosed in 1981 with passive-aggressive personality 
disorder, manifested by "resistance to demands for adequate 
performance by procrastination and intentional 
inefficiency."  Personality disorders are considered to be 
congenital or developmental defects, and are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2006); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  It does not appear that 
the veteran is seeking service connection for a personality 
disorder, which has not been diagnosed recently in any event.

Reasons for remand

The veteran seeks service connection for PTSD.  In this case, 
the veteran contends that he currently suffers from PTSD 
which was caused by at least three significant stressor 
events which occurred during service.  Specifically, the 
veteran contends that during 1981, while serving aboard the 
U.S.S. Truxtun CGN-35, he: discovered a shipmate who had hung 
himself; knew of or witnessed shipmates who had committed 
suicide by jumping overboard while the Truxtun was at sea; 
and, witnessed Philippine police beat a U.S. serviceman 
"senseless".  These events, the veteran contends, were 
sufficient to cause PTSD.  He does not contend that he is a 
combat veteran.  
  
The Board observes that in order to receive service 
connection for PTSD, there must be medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2006).  

With respect to the first element, there is conflicting 
evidence regarding whether the veteran has PTSD.  In a letter 
dated January 2007, Dr. T.G. stated that she has seen the 
veteran since early 2006 and that she had diagnosed the 
veteran with PTSD "which had developed after he discovered 
the body of a good friend who had committed suicide".  She 
went on to describe symptoms the veteran had reported 
including conflict with family members, poor sleep, 
nightmares, memory problems, and auditory hallucinations.  
The January letter does not indicate how the veteran's 
condition fit within the DSM-IV criteria.  It merely states 
that the veteran has PTSD.  

An April 2003 VA mental health clinic record diagnosed the 
veteran with "possible PTSD."    

In contrast, a March 2004 VA practitioner provided an 
unexplained diagnosis of schizophrenia by history and another 
provided a slightly better explained diagnosis of major 
depression with psychotic features in April 2004.  An August 
2003 psychological evaluation was completed by Dr. J.W. 
Ph.D., for an SSA disability report.  Dr. J.W. provided a 
diagnosis of a psychotic disorder.

That the diagnoses report different psychological conditions 
is clear.  What is not clear is whether the veteran in fact 
has PTSD.    

With regard to the third element, requiring credible 
supporting evidence that the claimed in-service stressor 
occurred, the Board observes that March 2007 correspondence 
from a VA research coordinator indicates that the information 
provided by the veteran regarding his stressors is 
"insufficient" to send to U.S. Army and Joint Services 
Records Research Center (JSRRC) "and/or insufficient to 
allow for meaningful research" at Marine Corps or National 
Archives and Records Administration records.  Specifically, 
the coordinator states that the veteran provided the name of 
the individual who hung himself, but did not provide a date 
within 60 days.  The Board finds this explanation is 
unacceptable for the following reasons.

The veteran explained that he discovered his shipmate's body 
during 1981, that he was stationed aboard the U.S.S. Truxtun, 
and that the ship was in port in San Diego, California, when 
he discovered the body of Seaman R.  Under such 
circumstances, the Board believes that sufficient information 
has been provided to enable VA forward this information to 
JSRRC, because it provides certain windows of time that may 
be determined from existing records, including deck logs, 
from the Truxtun.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should request that the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) conduct a search to 
determine whether any record reports the 
suicide of a sailor by hanging on board 
the U.S.S. Truxtun CGN 35 when the ship 
was in port at San Diego, California, 
during 1981.  In addition, JSRRC should 
ascertain, to the extent possible, if any 
sailors committed suicide while the 
Truxtun was at sea in 1980-81.  If any 
information is located which indicates 
that such suicide(s) occurred, 
appropriate additional development should 
be undertaken in order to determine 
whether the veteran witnessed such 
events, to include obtaining 
investigation reports. 

2.  VBA should then arrange for a 
psychological evaluation of the veteran.  
After review of the veteran's history 
contained in the claims folder, an 
interview with the veteran and 
administration of any diagnostic testing 
deemed to be appropriate, the examining 
psychologist should provide a report 
which contains diagnosis(es) pursuant to 
DSM-IV.  The examiner should comment as 
to whether the veteran's discovery of a 
body of a shipmate as he has reported is 
sufficient to establish a PTSD stressor.  
The examination report should be 
associated with the veteran's VA claims 
folder.

3.  VBA should then arrange for review of 
the file by a psychiatrist.  After 
reviewing the veteran's VA claims folder, 
the reviewer should provide an opinion as 
to (1) whether PTSD exists and if so 
(2) whether such disorder, if it exists, 
is at least as likely as not related to 
any incident of the veteran's service.  
The review should comment as to whether 
the veteran's discovery of a shipmate's 
body is sufficient to establish a PTSD 
stressor.  If the reviewer deems it to be 
necessary, an examination should be 
scheduled.  The reviewing psychiatrist's 
opinion should be associated with the 
veteran's VA claims folder.

4.  Thereafter, VBA must readjudicate the 
issue of the veteran's entitlement to 
service connection for PTSD.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of the 
case should be prepared, and the veteran 
and his representative, if any, should be 
provided an appropriate period of time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


